Case 2:19-cv-05255-RGK-PLA Document 1 Filed 06/17/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
 4      San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
 5      San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
 6      phylg@potterhandy.com
 7      Attorneys for Plaintiff
 8
 9
10
11
                               UNITED STATES DISTRICT COURT
12
                              CENTRAL DISTRICT OF CALIFORNIA
13
14      Rafael Arroyo, Jr.,                     Case No.
15               Plaintiff,
                                                Complaint For Damages And
16        v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
17      Slauson/Fishburn Associates, a          Act; Unruh Civil Rights Act
        California General Partnership;
18      Rosamaria C. Macias;
        Carlos E. Macias; and Does 1-10,
19
                 Defendants.
20
21
            Plaintiff Rafael Arroyo, Jr. complains of Slauson/Fishburn Associates, a
22
     California General Partnership; Rosamaria C. Macias; Carlos E. Macias; and
23
     Does 1-10 (“Defendants”), and alleges as follows:
24
25
        PARTIES:
26
        1. Plaintiff is a California resident with physical disabilities. He is a
27
     paraplegic who cannot walk and who uses a wheelchair for mobility.
28
        2. Defendant Slauson/Fishburn Associates owned the real property

                                            1

     Complaint
Case 2:19-cv-05255-RGK-PLA Document 1 Filed 06/17/19 Page 2 of 7 Page ID #:2




 1   located at or about 4224 Slauson Avenue, Maywood, California, in March
 2   2019.
 3      3. Defendant Slauson/Fishburn Associates owns the real property located
 4   at or about 4224 Slauson Avenue, Maywood, California, currently.
 5      4. Defendants Rosamaria C. Macias and Carlos E. Macias owned
 6   Raspados El Trompo located at or about 4224 Slauson Avenue, Maywood,
 7   California, in March 2019.
 8      5. Defendants Rosamaria C. Macias and Carlos E. Macias owns Raspados
 9   El Trompo (“Restaurant”) located at or about 4224 Slauson Avenue,
10   Maywood, California, currently.
11      6. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein,
16   including Does 1 through 10, inclusive, is responsible in some capacity for the
17   events herein alleged, or is a necessary party for obtaining appropriate relief.
18   Plaintiff will seek leave to amend when the true names, capacities,
19   connections, and responsibilities of the Defendants and Does 1 through 10,
20   inclusive, are ascertained.
21
22      JURISDICTION & VENUE:
23      7. The Court has subject matter jurisdiction over the action pursuant to 28
24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26      8. Pursuant to supplemental jurisdiction, an attendant and related cause
27   of action, arising from the same nucleus of operative facts and arising out of
28   the same transactions, is also brought under California’s Unruh Civil Rights


                                            2

     Complaint
Case 2:19-cv-05255-RGK-PLA Document 1 Filed 06/17/19 Page 3 of 7 Page ID #:3




 1   Act, which act expressly incorporates the Americans with Disabilities Act.
 2       9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 3   founded on the fact that the real property which is the subject of this action is
 4   located in this district and that Plaintiff's cause of action arose in this district.
 5
 6       FACTUAL ALLEGATIONS:
 7       10. Plaintiff went to the Restaurant in March 2019 with the intention to
 8   avail himself of its goods and to assess the business for compliance with the
 9   disability access laws.
10       11. The Restaurant is a facility open to the public, a place of public
11   accommodation, and a business establishment.
12       12. Paths of travel are one of the facilities, privileges, and advantages
13   offered by Defendants to patrons of the Restaurant.
14       13. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
15   provide accessible paths of travel in conformance with the ADA Standards. 1
16       14. Currently, the defendants do not provide accessible paths of travel in
17   conformance with the ADA Standards.
18       15. The Restaurant has a sales counter where it handles its transactions with
19   customers.
20       16. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
21   provide an accessible sales counter in conformance with the ADA Standards.
22       17. Currently, the defendants do not provide an accessible sales counter in
23   conformance with the ADA Standards.
24       18. Plaintiff personally encountered these barriers.
25       19. By failing to provide accessible facilities, the defendants denied the
26
27   1
       For example, there was no safe wheelchair accessible route of travel from the boundary of the site to the
     entrance of the Restaurant. On information and belief there are other issues with the paths of travel that render
28   them non-compliant. Those issues will be fleshed out in discovery and inspections. The plaintiff seeks to
     have accessible paths of travel.


                                                            3

     Complaint
Case 2:19-cv-05255-RGK-PLA Document 1 Filed 06/17/19 Page 4 of 7 Page ID #:4




 1   plaintiff full and equal access.
 2      20. The lack of accessible facilities created difficulty and discomfort for the
 3   Plaintiff.
 4      21. The defendants have failed to maintain in working and useable
 5   conditions those features required to provide ready access to persons with
 6   disabilities.
 7      22. The barriers identified above are easily removed without much
 8   difficulty or expense. They are the types of barriers identified by the
 9   Department of Justice as presumably readily achievable to remove and, in fact,
10   these barriers are readily achievable to remove. Moreover, there are numerous
11   alternative accommodations that could be made to provide a greater level of
12   access if complete removal were not achievable.
13      23. Plaintiff will return to the Restaurant to avail himself of its goods and to
14   determine compliance with the disability access laws once it is represented to
15   him that the Restaurant and its facilities are accessible. Plaintiff is currently
16   deterred from doing so because of his knowledge of the existing barriers and
17   his uncertainty about the existence of yet other barriers on the site. If the
18   barriers are not removed, the plaintiff will face unlawful and discriminatory
19   barriers again.
20      24. Given the obvious and blatant nature of the barriers and violations
21   alleged herein, the plaintiff alleges, on information and belief, that there are
22   other violations and barriers on the site that relate to his disability. Plaintiff will
23   amend the complaint, to provide proper notice regarding the scope of this
24   lawsuit, once he conducts a site inspection. However, please be on notice that
25   the plaintiff seeks to have all barriers related to his disability remedied. See
26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
27   encounters one barrier at a site, he can sue to have all barriers that relate to his
28   disability removed regardless of whether he personally encountered them).


                                               4

     Complaint
Case 2:19-cv-05255-RGK-PLA Document 1 Filed 06/17/19 Page 5 of 7 Page ID #:5




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4      25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7      26. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
Case 2:19-cv-05255-RGK-PLA Document 1 Filed 06/17/19 Page 6 of 7 Page ID #:6




 1      27. When a business provides paths of travel, it must provide accessible
 2   paths of travel in compliance with the ADA Standards.
 3      28. Here, the failure to provide accessible paths of travel is a violation of the
 4   ADA.
 5      29. When a business provides facilities such as a sales or transaction
 6   counter, it must provide an accessible sales or transaction counter in
 7   compliance with the ADA Standards.
 8      30. Here, no such accessible sales counter has been provided in compliance
 9   with the ADA Standards in violation of the ADA.
10      31. The Safe Harbor provisions of the 2010 Standards are not applicable
11   here because the conditions challenged in this lawsuit do not comply with the
12   1991 Standards.
13      32. A public accommodation must maintain in operable working condition
14   those features of its facilities and equipment that are required to be readily
15   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
16      33. Here, the failure to ensure that the accessible facilities were available
17   and ready to be used by the plaintiff is a violation of the law.
18
19   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
20   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
21   Code § 51-53.)
22      34. Plaintiff repleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
25   that persons with disabilities are entitled to full and equal accommodations,
26   advantages, facilities, privileges, or services in all business establishment of
27   every kind whatsoever within the jurisdiction of the State of California. Cal.
28   Civ. Code §51(b).


                                              6

     Complaint
Case 2:19-cv-05255-RGK-PLA Document 1 Filed 06/17/19 Page 7 of 7 Page ID #:7




 1      35. The Unruh Act provides that a violation of the ADA is a violation of the
 2   Unruh Act. Cal. Civ. Code, § 51(f).
 3      36. Defendants’ acts and omissions, as herein alleged, have violated the
 4   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 5   rights to full and equal use of the accommodations, advantages, facilities,
 6   privileges, or services offered.
 7      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 8   discomfort or embarrassment for the plaintiff, the defendants are also each
 9   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
10   (c).)
11
12             PRAYER:
13             Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15           1. For injunctive relief, compelling Defendants to comply with the
16   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
17   plaintiff is not invoking section 55 of the California Civil Code and is not
18   seeking injunctive relief under the Disabled Persons Act at all.
19           2. Damages under the Unruh Civil Rights Act, which provides for actual
20   damages and a statutory minimum of $4,000 for each offense.
21           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
22   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
23
24   Dated: June 12, 2019                 CENTER FOR DISABILITY ACCESS
25
                                          By:
26
27                                        ____________________________________
28                                               Russell Handy, Esq.
                                                 Attorney for plaintiff

                                                7

     Complaint
